                            UNITED STATES DISTRICT COURT

                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   CHARLOTTE DIVISION


UNITED STATES OF AMERICA

      V.                                   CASE NUMBER: 3:01CR36-07-FDW


IAN ANDRE PERSAUD


      THIS MATTER is before the Court on Court’s Order granting Petitioner’s Petition for Writ

of Habeas Corpus, filed 06/05/2019 directing defendant to be resentenced.

      NOW, THEREFORE, IT IS ORDERED that:

      The Bureau of Prisons and the United States Marshals service is hereby ORDERED to

      transport and produce the body of IAN ANDRE PERSAUD (USM# 16573-058), for

      resentencing before the honorable Frank D. Whitney, in the Western District of North

      Carolina, Charlotte, North Carolina not later than July 31, 2019, and upon completion

      of the resentencing hearing, Defendant is to be returned to the custody of the Bureau

      of Prisons.

      The Clerk is directed to certify copies of this Order to the United States Attorney,

      Defendant’s Counsel, the United States Marshal Service, and the United States Probation

      Office.

      IT IS SO ORDERED.
                                  Signed: July 3, 2019
